Supreme Court
OF
NEvaADA

(0) 19874 eee

 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

ISAAC ZIMMERMAN, No. 85584
Appellant,

“ FILED

SPORTS CHALET, L.L.C.,
Respondent. NOV 10 2022

ELIZABETH A. BROWN
CLERK Of SUPREME COURT

  
   
   

ORDER DISMISSING APPEAL

a a DEPUTY CLERK
This is a pro se appeal from a district court order denying

appellant’s application for a default judgment. Eighth Judicial District
Court, Clark County; Crystal! Eller, Judge.

Review of the notice of appeal and documents before this court
reveals a jurisdictional defect. This court "may only consider appeals
authorized by statute or court rule." Brown v. MHC Stagecoach, LLC, 129
Nev. 343, 345, 301 P.3d 850, 851 (2013). No statute or court rule allows an
appeal from a district court order denying an application for a default
judgment. Accordingly, this court lacks jurisdiction to consider this appeal

and

ORDERS this appeal DISMISSED. !

   

Cadish ~

 
   

yi

 

Pickering

 

1The Honorable Mark Gibbons, Senior Justice, participated in this
matter under a general order of assignment.

Z2- 354

 
cc: Hon. Crystal Eller, District Judge
Isaac Zimmerman
Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.
Eighth District Court Clerk

Supreme Court
OF
Nevapa

(0) 147A